Citation Nr: 1204831	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  11-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sprained lumbosacral area,  prior to August 18, 2010.

2.  Entitlement to a rating in excess of 20 percent for sprained lumbosacral area, from August 18, 2010.

3.  Entitlement to service connection for a bilateral ankle disorder, claimed as secondary to service-connected arthritis of the metatarsophalangeal joint of the right and left feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2008  and December 2010 rating decisions.

In February 2008, the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for sprained lumbosacral area.  In November 2008, the Veteran filed a notice of disagreement (NOD).  By a rating decision in March 2011, the RO assigned an increased 20 percent rating for the Veteran's sprained lumbosacral area, effective August 18, 2010.  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal in June 2011.

Although the RO has granted a higher rating for the Veteran's sprained lumbosacral area during the pendency of the appeal, inasmuch as higher ratings for this disability are available, both before and after August 18, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as this disability as now encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the December 2010 rating decision, the RO, inter alia, denied service connection for a bilateral ankle disorder.  In December 2011, the Veteran filed a NOD with the denial of service connection for a bilateral ankle disorder.

The Board's disposition of the claims for higher ratings for sprained lumbosacral area is set forth below.  The claim for service connection for a bilateral ankle disorder-for which the Veteran has completed the first of two actions required to place this claim in appellate status-is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal regarding the claims for higher ratings for the sprained lumbosacral area.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the  appeal regarding the claims for higher ratings for the sprained lumbosacral area and, hence, there remains no allegation of errors of fact or law for appellate consideration with respect to this aspect of the appeal.  Accordingly, the Board does not have jurisdiction to review the appeal in this regard and it must be dismissed.





ORDER

That portion of the appeal regarding claims for higher ratings for the sprained lumbosacral area is dismissed.


REMAND

As indicated above, in a December 2010 rating decision, the RO denied service connection for, inter alia, a bilateral ankle disorder.  The Veteran was furnished notice of this rating decision in January 2011.  In December 2011, the Veteran filed an NOD with the denial of service connection for a bilateral ankle disorder.  However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011);Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011)..  

In issuing an SOC as to the matter of service connection for a bilateral ankle disorder, the RO should consider whether the claim should properly be characterized as a request to reopen a previously denied claim.  In this regard, in a July 1998 rating decision the Veteran was denied service connection for arthritis of the ankles.  In April 1999, the Veteran filed an NOD with this rating decision.  A SOC was issued in January 2003; however, the Veteran did not perfect an appeal of the denial with a timely-filed substantive appeal.   Id; see also 38 C.F.R. §§  20.302, 20.1103 (2011).  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative an SOC on the claim for service connection for a bilateral ankle disorder,  claimed as  secondary to service-connected arthritis of the metatarsophalangeal joint of the right and left feet (characterized as a request to reopen a previously-denied claim for service connection on the basis of new and material evidence, if appropriate).  The RO should also furnish to the Veteran and his representative a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-with respect to the claim for service connection for a bilateral ankle disorder, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


